Case 1:19-cv-18948-JHS-KMW Document 16 Filed 06/01/20 Page 1 of 1 PageID: 81



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 EMILY WEINMAN,

          Plaintiff,
                                                               CIVIL ACTION
        v.                                                     NO. 19-18948

 OFFICER THOMAS CANNON, et al.,

             Defendants.


                                            ORDER

       AND NOW, this 1st day of June 2020, it is hereby ORDERED that a telephone status call

in the above-captioned case will be held on June 12, 2020 at 10:00 a.m. Chambers will provide

counsel of record with the dial-in information before the telephone conference.




                                                    BY THE COURT:



                                                    /s/ Joel H. Slomsky
                                                    JOEL H. SLOMSKY, J.
